February 19, 2010


Mr. Kevin Wayne Cole
Cole & Powell, P.C.
400 West 15th Street, Suite 304
Austin, TX 78701
Ms. LaNelle L. McNamara
LaNelle L. McNamara, P.C.
1921 Austin Ave.
Waco, TX 76701

RE:   Case Number:  07-0485
      Court of Appeals Number:  10-03-00214-CV
      Trial Court Number:  2002-1959-3

Style:      CITY OF WACO, TEXAS
      v.
      LARRY KELLEY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sharri       |
|   |Roessler         |
|   |Ms. Karen Matkin |
|   |Mr. B. Craig     |
|   |Deats            |
|   |Mr. Marcus L.    |
|   |Dobbs            |